                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

MARTY RICHARD FERGUSON,

                     Plaintiff,

v.                                                      Case No. 3:18-cv-1051-J-39JRK

UNITED STATES OF AMERICA and
STEVEN MNUCHIN, Secretary of
Treasury,

                     Defendants.


                                        ORDER

       This cause is before the Court on Plaintiff’s Motion for Default Judgment Against

the United States Department of Treasury and the United States (Doc. No. 48; “Motion”),

filed March 5, 2020. In the Motion, Plaintiff seeks the entry of default judgment against the

United States Department of the Treasury and apparently against the United States of

America. See Motion at 1-3.

       A default judgment under Rule 55(b), Federal Rules of Civil Procedure (“Rule(s)”),

may be entered “against a defendant who never appears or answers a complaint, for in

such circumstances the case never has been placed at issue.” Solaroll Shade & Shutter

Corp. v. Bio-Energy Sys., 803 F.2d 1130, 1134 (11th Cir. 1986). Here, entry of default

judgment (or of a clerk’s default under Rule 55(a)) against the U.S. Department of the

Treasury and the United States of America is inappropriate because the Amended

Complaint does not name the U.S. Department of the Treasury as a defendant, see

Amended Complaint (Doc. No. 12) at 1, and the United States of America timely appeared
in this action on November 15, 2019, see Motion by United States of America to Dismiss

Action and Supporting Memorandum (Doc. No. 39).1

        Accordingly, it is

        ORDERED:

        Plaintiff’s Motion for Default Judgment Against the United States Department of

Treasury and the United States (Doc. No. 48) is DENIED.

            DONE AND ORDERED in Jacksonville, Florida on March 6, 2020.




bhc
Copies to:
Counsel of Record
Pro Se Party




        1
                 Plaintiff’s representation that he served the U.S. Department of the Treasury “no less than
four times” is inaccurate. Motion at 2 (capitalization omitted). Plaintiff attempted to serve the named
Defendants (the United States of America and Steve Mnuchin) with process a number of times, but as the
Court noted in its orders, Plaintiff’s service was incomplete or otherwise improper. See Plaintiff’s Response
to Order to Show Cause (Doc. No. 22), filed May 17, 2019; Order (Doc. No. 23), entered May 21, 2019;
Proof of Service (Doc. No. 28), filed June 20, 2019; Order (Doc. No. 29), entered June 24, 2019; Notice of
Second Service of Process (Doc. No. 32), filed July 12, 2019; Order (Doc. No. 33), entered July 29, 2019;
Update to the Court on Service of Process (Doc. No. 34), filed August 27, 2019; Order (Doc. No. 35), entered
August 29, 2019. Defendants were not properly served until September 17, 2019. See Plaintiff’s Third
Service of Process (Doc. No. 36), filed September 20, 2019.

                                                    -2-
